                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH CATHCART,
           Plaintiff                                Case No. 2:19-cv-01852-JDW

        v.

 JOHN MICALE, et al.
          Defendants


                                           MEMORANDUM

       In this Motion for Reconsideration or, Alternatively, for Certification of Interlocutory

Appeal, Plaintiff Joseph Cathcart argues that the Court’s Memorandum and Order dated August

28, 2019 (ECF Nos. 20, 21) contain clear error of law that require correction. Plaintiff’s Motion

does not satisfy the heavy burden of demonstrating that reconsideration or an interlocutory appeal

is appropriate here. The Court will therefore deny the Motion.

       A.      Reconsideration

       “The scope of a motion for reconsideration . . . is extremely limited,” Blystone v. Horn,

664, F.3d 397, 415 (3d Cir. 2011), and its purpose “is to correct manifest errors of law or fact or

to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

1985). Motions for reconsideration “may not be used to relitigate old matters, or to raise arguments

or present evidence that could have been raised prior to the entry of judgment.” Exxon Shipping

Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008); see also Blystone, 664 F.3d at 415 (“Such motions

are not to be used as an opportunity to relitigate the case.”). Indeed, it is “improper on a motion

for reconsideration to ask the Court to rethink what [it] had already thought through—rightly or

wrongly.” Glendon Energy Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D.Pa. 1993)

(citations and internal quotes omitted).
       Here, although Cathcart argues that the Court committed a clear error of law, he makes no

such showing. Instead, his Motion merely regurgitates the same arguments that he made in

response to the original motion. That is, Cathcart’s Motion reflects his continued disagreement

with the Court’s interpretation of the law. While Cathcart characterizes the law as “well-settled,”

the fact is that the Court reviewed the cases that Cathcart cited originally and that he cites again.

The Court has concluded that Cathcart’s interpretation of those cases is incorrect, and Cathcart has

done nothing to demonstrate that the Court’s conclusion is wrong. Reconsideration is therefore

incorrect.

       B.      Interlocutory Appeal

       Pursuant to 28 U.S.C. § 1292(b), a court may certify an order for interlocutory appeal when

(1) the order involves a controlling question of law, (2) as to which there is substantial ground for

difference of opinion, and (3) an immediate appeal from the order may materially advance the

ultimate termination of the litigation. “Congress intended that section 1292(b) should be sparingly

applied.” Milbert v. Bison Labs., Inc., 260 F.2d 431, 433 (3d Cir. 1958). Cathcart has not satisfied

his burden as to any of the statutory factors.

       A question that “appears to be a controlling question of law” but nevertheless presents a

question “about a court’s application of the facts of the case to the established legal standards are

not controlling questions of law for purposes of section 1292(b).” Kao v. CardConnect Corp.,

Civ. A. No. 16-5707, 2019 WL 2615720, at * 4 (E.D.Pa. June 26, 2019) (quote omitted). Here, as

Cathcart’s Motion makes clear, his disagreement is with the Court’s application of various legal

precedents to the facts that he has alleged. That is not the type of pure question of law that

interlocutory appeals are intended to address.
       In addition, there is a “substantial ground for difference of opinion” when the matter

involves “one or more difficult and pivotal questions of law not settled by controlling authority.”

Id. (quoting McGillicuddy v. Clements, 746 F.2d 76, 76 n.1 (1st Cir. 1984). A court “should not

certify question of relatively clear law merely because the losing party disagrees with [its]

analysis.” Id. (quote omitted, alteration in original). Here, as discussed above, Cathcart makes

plain that he disagrees with the Court’s analysis, but he has not demonstrated any substantial

ground for his disagreement. He just wishes for a different outcome.

       Finally, Cathcart has not demonstrated that an interlocutory appeal would materially

advance the litigation. The claims that the Court has dismissed against USI Insurance Services

LLC (“USI”) are discreet from the remaining claim in the case, both factually and legally. The

overlap between the claims against USI and the remaining assault claim against the remaining

defendant is minimal. Thus, Cathcart’s arguments in his Motion about judicial efficiency do not

satisfy his burden.

                                        CONCLUSION

       Cathcart’s Motion does not demonstrate a need for the extraordinary relief that he seeks.

The Court has analyzed his claims, and it sees no substantial basis for Cathcart’s arguments.

Cathcart disagrees. At the end of the case, he can present his arguments to the Court of Appeals.

Not now, though.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.


Dated: September 18, 2019
